mDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 09, 2021 has been entered. Claims 1-20 remain pending in the application. 

Claim Objections
Claim 13 is objected to because there appears to be typographical errors regarding “An introducer sheath of claim 1” in line 1 as opposed to “The introducer sheath of claim 1”; and “hemostratic valve” in line 2 as opposed to “hemostasis valve” or “hemostatic valve”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 2011/0264133) in view of Rottenberg (US 2009/0137968).
Regarding claims 1, Hanlon teaches an introducer sheath (introducer sheath 100) for providing vascular access in a body of a patient (Figure 24), comprising: a tubular body (Figure 18) having a proximal end (proximal end 120) and a distal end (distal end 106), the distal end being configured to be inserted into a vessel of the patient (Figure 24) to allow a medical device (aspiration catheter 166) to be inserted from the proximal end through the tubular body out of the distal end into the vessel of the patient (Figures 27-28), wherein the tubular body includes a recoil section (compliant neck 102) that has a radial compressibility which is higher than a radial compressibility of at least a portion of the tubular body that is distal to the recoil section (“the compliant nature of the neck portion 102 promotes hemostasis at the puncture site 156 by allowing the elastic skin 158 to collapse around the puncture” [0113]; “The wire 116 supports the compliant material, maintaining the bell portion 104 in its expanded shape when the sheath 100 is unstressed. The wire 116 comprises a material that is flexible but incompressible.” [0102]; Figure 24).
Hanlon fails to explicitly teach the tubular body includes a first lumen and a second lumen within a wall of the tubular body, wherein the first lumen extends from a first opening substantially at the proximal end of the tubular body, through the recoil section, to a second opening substantially at a distal end of the recoil section, and wherein the second lumen extends from a third opening at the proximal end of the tubular body to a fourth opening substantially at a proximal end of the recoil section. Rottenberg teaches a sheath (catheter assembly 10) comprising a tubular body (Figure 1A) including a compliant section (expander 20), wherein the tubular body includes a first lumen (second pressure lumen 28) and a second lumen (third pressure conduit 32) within a wall of the tubular body (Figure 1B), wherein the first lumen extends from a first opening (at tube 28C; “The lumens 19, 26, 28 and the pressure conduit 32 communicate with proximal end connector tubes 19A, 26B, 28C and 32D, second opening (second pressure port 29) substantially at a distal end (fore end 24) of the compliant section (expander 20; Figure 1B), and wherein the second lumen extends from a third opening (at tube 32D; “The lumens 19, 26, 28 and the pressure conduit 32 communicate with proximal end connector tubes 19A, 26B, 28C and 32D, respectively, as shown in FIG. 1A.” [0061]) at the proximal end of the tubular body to a fourth opening (inlet port 36) substantially at a proximal end (23) of the compliant section (expander 20; Figure 1B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the introducer sheath of Hanlon to include first and second lumens within the wall of the tubular body wherein the first lumen extends from a first opening substantially at the proximal end of the tubular body, through the recoil section, to a second opening substantially at a distal end of the recoil section, and wherein the second lumen extends from a third opening at the proximal end of the tubular body to a fourth opening substantially at a proximal end of the recoil section based on the teachings of Rottenberg to provide a means for confirming the proper positioning of the recoil section by comparing pressure measurements at the proximal and distal ends of the recoil section (Rottenberg [0074]). 

Regarding claim 2, modified Hanlon teaches the introducer sheath of claim 1, wherein a midpoint between the distal end (transition point 114) and the proximal end (proximal end 112) of the recoil section (neck portion 102) is arranged closer to the proximal end of the tubular body than to the distal end of the tubular body (Figure 18).

Regarding claim 3, modified Hanlon teaches the introducer sheath of claim 1. Modified Hanlon fails to explicitly teach a first pressure sensor configured to measure a pressure at the first opening of the first lumen, and a second pressure sensor configured to measure a pressure  lumen (second pressure lumen 28) having a first opening (at tube 28C) and a second lumen (third pressure conduit 32) having a third opening (at tube 32D), further comprising a first pressure sensor configured to measure a pressure at the first opening of the first lumen, and a second pressure sensor configured to measure a pressure at the third opening of the second lumen (“The lumens 19, 26, 28 and the pressure conduit 32 communicate with proximal end connector tubes 19A, 26B, 28C and 32D, respectively, as shown in FIG. 1A…Tubes 26B, 28C and 32D connect to a pressure measurement apparatus (not shown) in order to monitor pressures at the pressure ports 27, 29 and 36” [0061-0062]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the introducer sheath of Hanlon to include first and second lumens connected to first and second pressure sensors based on the teachings of Rottenberg to provide a means for confirming the proper positioning of the recoil section by compare pressure measurements at the proximal and distal ends of the recoil section (Rottenberg [0074]). 

Regarding claim 4, modified Hanlon teaches the introducer sheath of claim 1, wherein the proximal end (proximal end 112) of the recoil section (neck portion 102) is arranged at the proximal end of the tubular body (proximal end 120) (Figure 18).

Regarding claim 9, modified Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) has a wall thickness of 0.3 mm or less (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises HT-310 synthetic polyisoprene having a thickness of approximately 3-4.5 mils.” wherein 1 mil is equivalent to 0.001 inch (0.0254 mm) and 3-4.5 mil is equivalent to 0.0762-0.1143 mm).

Regarding claim 10, modified Hanlon teaches the introducer sheath of claim 1, wherein the tubular body consists of the same material or combination of materials within the recoil section and at all points outside of the recoil section (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises HT-310 synthetic polyisoprene” [0099]).

Regarding claim 11, modified Hanlon teaches the introducer sheath of claim 1, wherein the tubular body has substantially the same wall thickness within the recoil section and at all points outside of the recoil section (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises HT-310 synthetic polyisoprene having a thickness of approximately 3-4.5 mils.” [0099]).

Regarding claim 12, modified Hanlon teaches the introducer sheath of claim 1, wherein the tubular body is made from a material or combination of materials having a first rigidity at all points outside of the recoil section, and wherein the recoil section (neck portion 102) is made of a material having a second rigidity that is less than the first rigidity (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “The wire 116 supports the compliant material, maintaining the bell portion 104 in its expanded shape when the sheath 100 is unstressed. The wire 116 comprises a material that is flexible but incompressible.” [0102]).

Regarding claim 13, modified Hanlon teaches an introducer sheath of claim 1, further comprising a hemostatic valve (hemostasis valve 138) arranged at the proximal end of the tubular body (Figure 20).

Hanlon fails to explicitly teach the tubular body includes a first lumen and a second lumen within a wall of the tubular body, wherein the first lumen extends from a first opening substantially at the proximal end of the tubular body, through the recoil section, to a second opening substantially at a distal end of the recoil section, and wherein the second lumen extends from a third opening at the proximal end of the tubular body to a fourth opening substantially at a proximal end of the recoil section. Rottenberg teaches a method of placing a sheath (catheter assembly 10) comprising a tubular body (Figure 1A) including a compliant section (expander 20), wherein the tubular body includes a first lumen (second pressure lumen second lumen (third pressure conduit 32) within a wall of the tubular body (Figure 1B), wherein the first lumen extends from a first opening (at tube 28C; “The lumens 19, 26, 28 and the pressure conduit 32 communicate with proximal end connector tubes 19A, 26B, 28C and 32D, respectively, as shown in FIG. 1A.” [0061]) substantially at the proximal end of the tubular body (Figure 1A), through the recoil section, to a second opening (second pressure port 29) substantially at a distal end (fore end 24) of the compliant section (expander 20; Figure 1B), and wherein the second lumen extends from a third opening (at tube 32D; “The lumens 19, 26, 28 and the pressure conduit 32 communicate with proximal end connector tubes 19A, 26B, 28C and 32D, respectively, as shown in FIG. 1A.” [0061]) at the proximal end of the tubular body to a fourth opening (inlet port 36) substantially at a proximal end (23) of the compliant section (expander 20; Figure 1B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the introducer sheath utilized in the method of Hanlon to include first and second lumens within the wall of the tubular body wherein the first lumen extends from a first opening substantially at the proximal end of the tubular body, through the recoil section, to a second opening substantially at a distal end of the recoil section, and wherein the second lumen extends from a third opening at the proximal end of the tubular body to a fourth opening substantially at a proximal end of the recoil section based on the teachings of Rottenberg to provide a means for confirming the proper positioning of the recoil section by comparing pressure measurements at the proximal and distal ends of the recoil section (Rottenberg [0074]). 

Regarding claim 15, modified Hanlon teaches the method of claim 14. Modified Hanlon fails to explicitly teach wherein placing the introducer sheath in the vessel of the patient such that the recoil section extends across the puncture site comprises placing the introducer sheath at a position such that a pressure measured at the first opening of the first lumen is different than a pressure measured at the third opening of the second lumen. Rottenberg teaches a 

Regarding claim 16, modified Hanlon teaches the method of claim 14. Modified Hanlon fails to explicitly teach wherein placing the introducer sheath in the vessel of the patient such that the recoil section extends across the puncture site comprises: inserting the introducer sheath into the vessel of the patient to a first position at which a pressure measured at the first opening of the first lumen is substantially the same as a pressure measured at the third opening of the second lumen; and withdrawing the introducer sheath from the first position to a second 
wherein 1 mil is equivalent to 0.001 inch (0.0254 mm) and 3-4.5 mil is equivalent to 0.0762-0.1143 mm).

Regarding claim 18, modified Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) has a wall thickness of 0.15 mm or less (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises HT-310 synthetic polyisoprene having a thickness of approximately 3-4.5 mils.” [0099], wherein 1 mil is equivalent to 0.001 inch (0.0254 mm) and 3-4.5 mil is equivalent to 0.0762-0.1143 mm).

Regarding claim 19, modified Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) has a wall thickness of 0.1 mm or less (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises HT-310 synthetic polyisoprene having a thickness of approximately 3-4.5 mils.” [0099], wherein 1 mil is equivalent to 0.001 inch (0.0254 mm) and 3-4.5 mil is equivalent to 0.0762-0.1143 mm).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 2011/0264133) in view of Rottenberg (US 2009/0137968) as applied in claim 1 above, and further in view of  Patterson et al. (USPN 6648854).
Regarding claim 5, modified Hanlon teaches the introducer sheath of claim 1. Modified Hanlon fails to explicitly teach at least one of the proximal end of the recoil section or the distal . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 2011/0264133) in view of Rottenberg (US 2009/0137968) as applied in claim 1 above, and further in view of Ludoph (US 2015/0223707).
Regarding claim 6, modified Hanlon teaches the introducer sheath of claim 1. Modified Hanlon fails to explicitly teach a differential pressure sensor configured to measure a difference between a pressure at the first opening of the first lumen and a pressure at the third opening of the second lumen. Rottenberg teaches a sheath (catheter assembly 10) comprising a tubular body (Figure 1A) including a compliant section (expander 20), wherein the tubular body includes a first lumen (second pressure lumen 28) having a first opening (at tube 28C) and a second lumen (third pressure conduit 32) having a third opening (at tube 32D), further comprising a first pressure sensor configured to measure a pressure at the first opening of the first lumen, and a second pressure sensor configured to measure a pressure at the third opening of the second lumen (“The lumens 19, 26, 28 and the pressure conduit 32 communicate with proximal end connector tubes 19A, 26B, 28C and 32D, respectively, as shown in FIG. 1A…Tubes 26B, 28C and 32D connect to a pressure measurement apparatus (not shown) in order to monitor pressures at the pressure ports 27, 29 and 36” [0061-0062]). Before the effective filing date of . 

Claims 7, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 2011/0264133) in view of Rottenberg (US 2009/0137968)as applied in claim 1 above and further in view of Schulting (US 2012/0078232).
Regarding claims 7 and 8, modified Hanlon teaches the introducer sheath of claim 1. Modified Hanlon fails to explicitly teach a first wall thickness of the recoil section is smaller than a second wall thickness of a portion of the tubular body distally adjacent to the recoil section, 

Regarding claim 20, modified Hanlon teaches the introducer sheath of claim 1. Modified Hanlon fails to explicitly teach the recoil section has a medial portion between the proximal end of recoil section and the distal end of the recoil section, wherein the medial portion of the recoil section has a first outer diameter, wherein the distal end of the recoil section has a second outer diameter that is larger than the first diameter, and wherein the recoil section has a step between the medial portion and the distal end of the recoil section. Schulting teaches an introducer sheath (support catheter 105) comprising a tubular body having a proximal end and a distal end (Figures 8 and 9), the introducer sheath further comprising recoil section (displaceable catheter wall portion 108) having a medial portion (middle point of 108) between the proximal and distal ends of the recoil section (Figure 8), wherein the medial portion has a first outer diameter (Figure 8), wherein the distal end of the recoil section has a second outer diameter that is larger than the first diameter (Figure 8, at edges of 108, labeled 115 on proximal side), and step between the medial portion and the distal end of the recoil section (Figure 8, wherein there is a gradual slopped step between the narrower medial portion and the thicker distal end). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the recoil section of Hanlon to have a medial portion having a first outer diameter smaller than a second outer diameter of the distal end of the recoil section and wherein the recoil section has a step between the medial portion and the distal end of the recoil section based on the teachings of Schulting to ensure that the recoil section has the flexibility sufficient to be compressed more easily than the rest of the tubular body while still maintaining its ability of spring back to its original shape when an exterior force is removed (Schulting [0054-0055]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783    
/KEVIN C SIRMONS/            Supervisory Patent Examiner, Art Unit 3783